
	
		I
		112th CONGRESS
		1st Session
		H. R. 875
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Burton of Indiana
			 (for himself, Mr. Akin,
			 Mr. Hensarling,
			 Mr. Lamborn,
			 Mr. Hall, Mr. Jones, Mr.
			 Barton of Texas, Mr. Wilson of South
			 Carolina, Mr. Alexander,
			 Mr. Paul, Mr. Latta, Mr.
			 Bartlett, Mr. Ross of
			 Florida, and Mr. Jordan)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to limit Federal
		  court jurisdiction over questions under the Defense of Marriage
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Marriage Protection Act of
			 2011.
		2.Limitation on
			 jurisdiction
			(a)In
			 generalChapter 99 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					1632.Limitation on
				jurisdictionNo court created
				by Act of Congress shall have any jurisdiction, and the Supreme Court shall
				have no appellate jurisdiction, to hear or decide any question pertaining to
				the interpretation of, or the validity under the Constitution of, section
				1738C.
					.
			(b)Amendments to
			 the table of sectionsThe table of sections at the beginning of
			 chapter 99 of title 28, United States Code, is amended by adding at the end the
			 following new item:
				
					
						1632. Limitation on
				jurisdiction.
					
					.
			
